DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 05/09/2022.
Claims 1, 11, 16-18, 20, and 22-23 have been amended.
Claims 4, 12-13, 15 have been cancelled.
Claims 1-3, 5-11, 14, 16-23 are currently pending and have been examined.
This action is FINAL.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 rejected under 35 USC 102 and 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 7-8, filed 05/09/2022, with respect to claims 11-17 rejected under 35 USC 101 have been fully considered and are persuasive.  The 101 rejection of claims 11-17 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh, et al. (US Patent Application Publication 20160068264), “Ganesh” in view of Studnicka (US Patent Application Publication 20170286892), “Studnicka”.
As per claim 1, Ganesh discloses:
An item delivery system comprising: [0038] 
a wireless data transmission device; [0043] the device 170 may represent a device such as a smart phone, tablet.
an unmanned delivery vehicle configured to: [0041] The drone may include a control unit 110, an example of which is illustrated in FIG. 1D. The control unit 110 may include a processor 120, a radio module 130, and a power module 150.
transport an item to a recipient location; [0038] An example drone 100 configured to deliver a package of goods to a delivery destination according to various embodiments is illustrated in FIGS. 1A through 1D.
wirelessly receive payment information upon arrival at the recipient location; [0030], [0130] When the drone hovers above the landing zone, the drone may wait for a signal from the purchaser's smart device and/or a landing pad that may be deployed in the landing zone by the purchaser indicating that landing may begin. Alternatively or in addition, the drone may wait for a signal from a server indicating that a landing sequence may begin. In some embodiments, the purchaser may press a “land now” button on a user interface of the app on the smart device to transmit the signal. The signal received by the drone may include a purchase code or token associated with the package order or purchase that the drone processor can authenticate in order to confirm that the purchaser (versus someone else) is present to receive the package…In block 645, the server may confirm that the payment was successfully processed and upon confirmation provide a purchase code to the purchaser. The purchase code may be one of a variety of codes as described herein. The server purchase code may forward the purchase code to processor of the purchaser's device
wirelessly transmit the authorization request message to a remote server; [0137] In block 659, the server may receive the purchase code from the processor of the purchaser's device, the processor of the landing pad, or the processor of the drone.
wherein the wireless data transmission device is configured to:  [0030], [0130]
wirelessly transmit the payment information to the unmanned delivery vehicle. [0030], [0130] In block 645, the server may confirm that the payment was successfully processed and upon confirmation provide a purchase code to the purchaser…In some embodiments, the purchaser may press a “land now” button on a user interface of the app on the smart device to transmit the signal. The signal received by the drone may include a purchase code or token associated with the package order or purchase that the drone processor can authenticate in order to confirm that the purchaser (versus someone else) is present to receive the package
Ganesh does not expressly disclose the following, Studnicka, however discloses:
generate an authorization request message, wherein the authorization request message comprises the payment information;  [0073] At operation 310 the system may request, receive, or confirm receipt of payment for the package. In some examples, the system may employ or integrate with a cash-on-delivery product purchasing model. In some examples, the UAV may be equipped with a point-of-sale device capable of receiving payment through NFC, card swipes, and/or cash. The UAV may receive payment information from a user through NFC or a card swipe through the point-of-sales device and process payment or relay the information to the server of the system for the system to process payment.
wirelessly receive, from the remote server, an authorization response message, wherein the authorization response message comprises an indication that a transaction is approved or denied; and [0075] At operation 311, the system may cause the UAV to allow the recipient to access the package. In some examples, the system may allow access to the package in response to the payment confirmation at operation 310.
release the item at the recipient location based on receiving the authorization response message indicating that the transaction is approved; [0075] At operation 311, the system may cause the UAV to allow the recipient to access the package. In some examples, the system may allow access to the package in response to the payment confirmation at operation 310.
It would have been obvious at the time the invention was filed to modify Ganesh with the ability to allow the UAV to be equipped with a point of sale capable device for authorizing payment as taught by Studnicka, doing so further allows to employ a cash-on-delivery product purchasing model [0073].

As per claim 2, Ganesh discloses:
wherein the wireless data transmission device is further configured to automatically detect a presence of the unmanned delivery vehicle. [0113-0114] In block 607, the processor of the purchaser's device may await notification that the drone has arrived in or near the landing zone. For example, when the drone nears the landing zone at a hold-off distance from the landing zone the processor of the purchaser's device may receive a notification from the drone when communication is established with the drone. In other embodiments, the processor of the purchaser's device may receive the notification from the server of the goods provider…In determination block 609, the processor of the purchaser's device may determine whether the drone arrival notification has been received. When the processor of the purchaser's device determines that the drone arrival notification has not been received (i.e., determination block 609=“No”), the processor of the purchaser's device may continue to wait for the notification of drone arrival in block 607.

As per claim 3, Ganesh discloses:
wherein the unmanned delivery vehicle is further configured to automatically detect a presence of the wireless data transmission device. [0051], [0102] Thus, in block 555, the processor of the drone may detect signals associated with WiFi nodes, or other short and medium range communication nodes, along the travel route… In particular, if the delivery destination is associated with “finding” the device 220, then as soon as the device is discovered and the drone 100 connects with the device 220… As the drone 100 approaches the delivery destination 210 along a final leg 257, a communication link 233 may be may be established with the user's device 220


As per claim 5, Ganesh discloses:
wherein the wireless data transmission device is further configured to send to the unmanned delivery vehicle an item release location. [0061], [0086], [0111]  In some embodiments, as illustrated in FIG. 3C, the drone 100 may proceed to a particular point or area in the landing zone 310 based on following the device 220 as the purchasers 221 moves about in the landing zone 310. For example, the device 220 may send a FOLLOW ME instruction or command to the drone in a message exchange 309 with the drone 100… In other embodiments, the drone 100 may follow location information associated with the device 220, or by other methods... In some embodiments, the landing guidance may include “follow me” guidance to a particular spot in the landing zone.

As per claim 6, Ganesh discloses:
wherein the item release location comprises at least one of a physical address, location coordinates, a business name, or any combination thereof. [0078] In block 507, when the drone delivery is ordered, the drone processor may obtain the delivery destination. In some embodiments, the processor of the purchaser's device may be executing a drone delivery application that may be used to designate the delivery address. The processor of the purchaser's device may facilitate the purchaser to interact with the application and designate the delivery destination, such as by entering text. The processor of the purchaser's device may facilitate interacting with a map display, to “drag and drop” the delivery destination or otherwise designate the delivery destination on the map display. The delivery destination may be designated as a street address, GNSS coordinates, or as a landing zone on the map display. In further embodiments, as described in connection with FIG. 5D, the processor of the drone may use additional navigation methods as an alternative or supplement to GNSS navigation.

As per claim 7, Ganesh discloses:
wherein the wireless data transmission device is further configured to: obtain, from a remote server, the payment information; and [0027], [0112] When the order or purchase is made, the purchaser's computing device (e.g., a smartphone or pad computer) may receive a purchase code or token, such as through browser or app interactions with the vendor server. The purchase code may be a simple number or hash identifying the purchase, an encrypted alpha numeric code value, an optical code (e.g., a QR code), or a combination of numbers, letters, codes, values.
store, in a tamper-resistant memory, the payment information. [0112], [0168] The processor of the purchaser's device may store the code for delivery authentication as will be described in greater detail hereinafter… the internal memory 802 may be volatile or non-volatile memory, and may also be secure and/or encrypted memory, or unsecure and/or unencrypted memory, or any combination thereof.

As per claim 8, Ganesh discloses:
wherein the payment information comprises a payment token.  [0027], [0030], [0112] When the order or purchase is made, the purchaser's computing device (e.g., a smartphone or pad computer) may receive a purchase code or token, such as through browser or app interactions with the vendor server… The processor of the purchaser's device may receive the code through the connection with the goods provider during the purchase transaction, or may receive the purchase code after the transaction is completed and verified, such as when payment is successfully processed.

As per claim 9, Ganesh discloses:
wherein the unmanned delivery vehicle and the wireless data transmission device are further configured to operate without user intervention. [0033], [0051], [0102] Thus, in block 555, the processor of the drone may detect signals associated with WiFi nodes, or other short and medium range communication nodes, along the travel route… In particular, if the delivery destination is associated with “finding” the device 220, then as soon as the device is discovered and the drone 100 connects with the device 220… As the drone 100 approaches the delivery destination 210 along a final leg 257, a communication link 233 may be may be established with the user's device 220

As per claim 10, Ganesh discloses:
wherein the unmanned delivery vehicle is further configured to send, to the wireless data transmission device, a transaction receipt. [0069] Delivery confirmation may also include confirming delivery with the server 240, such as through a message exchange 313 via the wireless connection 231 and the Internet 241. In some embodiments, the drone 100 may receive the purchase code 320, the delivery code 341, captured images, and so on and forward this information to the server 240. The server 240 may verify the information and return a confirmation to the drone 100. The drone 100 may provide a confirmation message to the device 220.

As per claim 11, Ganesh discloses:
A method for delivering an item comprising: [0003], [0038]
navigating, by an unmanned delivery vehicle, to a recipient location with the item on board; [0038] An example drone 100 configured to deliver a package of goods to a delivery destination according to various embodiments is illustrated in FIGS. 1A through 1D.
receiving, by the unmanned delivery vehicle, payment information from a wireless data transmission device upon arrival at the recipient location; [0030], [0130] When the drone hovers above the landing zone, the drone may wait for a signal from the purchaser's smart device and/or a landing pad that may be deployed in the landing zone by the purchaser indicating that landing may begin… The signal received by the drone may include a purchase code or token associated with the package order or purchase that the drone processor can authenticate in order to confirm that the purchaser (versus someone else) is present to receive the package…In block 645, the server may confirm that the payment was successfully processed and upon confirmation provide a purchase code to the purchaser. The purchase code may be one of a variety of codes as described herein. The server purchase code may forward the purchase code to processor of the purchaser's device
transmitting, by the unmanned delivery vehicle, the authorization request message to a remote server; [0137] In block 659, the server may receive the purchase code from the processor of the purchaser's device, the processor of the landing pad, or the processor of the drone.
Ganesh does not expressly disclose the following, Studnicka, however discloses:
generating, by the unmanned delivery vehicle, an authorization request message, wherein the authorization request message comprises the payment information; [0073] At operation 310 the system may request, receive, or confirm receipt of payment for the package. In some examples, the system may employ or integrate with a cash-on-delivery product purchasing model. In some examples, the UAV may be equipped with a point-of-sale device capable of receiving payment through NFC, card swipes, and/or cash. The UAV may receive payment information from a user through NFC or a card swipe through the point-of-sales device and process payment or relay the information to the server of the system for the system to process payment.
releasing, by the unmanned delivery vehicle, the item based on receiving the authorization response message indicating the transaction is approved. [0075] At operation 311, the system may cause the UAV to allow the recipient to access the package. In some examples, the system may allow access to the package in response to the payment confirmation at operation 310.
It would have been obvious at the time the invention was filed to modify Ganesh with the ability to allow the UAV to be equipped with a point of sale capable device as taught by Studnicka, doing so further allows to employ a cash-on-delivery product purchasing model [0073].


As per claim 14, Ganesh discloses:
wherein the payment information is received from the wireless data transmission device over a medium-range wireless communication channel.  [0043], [0081], [137-0138], [0168] Alternatively or additionally, the processor of the drone may establish communication links with medium range devices, such as WiFi access nodes. For example, a WiFi access node may be available at the residence of the purchaser. Assuming the delivery destination is at the residence of the purchaser, a connection to the device of the purchaser may be established through the WiFi access node.

As per claim 15, Ganesh discloses:
wherein the payment information is transmitted through the wireless data transmission device to the remote server. [0043], [0081], [137-0138], [0168] In block 659, the server may receive the purchase code from the processor of the purchaser's device, the processor of the landing pad, or the processor of the drone

As per claim 16, Ganesh discloses:
further comprising detecting, by the unmanned delivery vehicle, a presence of the wireless data transmission device. [0051], [0102] Thus, in block 555, the processor of the drone may detect signals associated with WiFi nodes, or other short and medium range communication nodes, along the travel route… In particular, if the delivery destination is associated with “finding” the device 220, then as soon as the device is discovered and the drone 100 connects with the device 220… As the drone 100 approaches the delivery destination 210 along a final leg 257, a communication link 233 may be may be established with the user's device 220

As per claim 17, Ganesh does not expressly disclose the following, Studnicka, however discloses:
wherein the authorization request message is transmitted to the remote server over a long-range wireless communication channel.  [0017-0018], [0073] UAV delivery system 100 may operate with more or less than the computing devices shown in FIG. 1, possibly communicating with each device via a communication network 108. Generally, server device 102, client device 104, and client device 106 are configured for communicating with each other via communication network 108… The communication network 108 may be a data network, a switch network, and/or a packet-switched, and/or another network configured to provide digital networking communications and exchange data of various forms, content, type, and/or structure. Communication network 108 may correspond to small scale communication networks, such as a private or local area network and/or a larger scale network, such as a wide area network or the Internet, possibly accessible by the various components of system 100… At operation 310 the system may request, receive, or confirm receipt of payment for the package. In some examples, the system may employ or integrate with a cash-on-delivery product purchasing model. In some examples, the UAV may be equipped with a point-of-sale device capable of receiving payment through NFC, card swipes, and/or cash. The UAV may receive payment information from a user through NFC or a card swipe through the point-of-sales device and process payment or relay the information to the server of the system for the system to process payment.
It would have been obvious at the time the invention was filed to modify Ganesh with the ability to allow the UAV to be equipped with a point of sale capable device for communicating payment information over the network as taught by Studnicka, doing so further allows to employ a cash-on-delivery product purchasing model [0073].


Claim 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh, et al. (US Patent Application Publication 20160068264), “Ganesh” in view of Holzer (US Patent Application Publication 20200046156), “Holzer”.

As per claim 18, Ganesh discloses:
A method for accepting delivery of an item, the method comprising: [0003], [0038]
detecting, by a wireless data transmission device, an unmanned delivery vehicle transporting the item; [0113-0114] In block 607, the processor of the purchaser's device may await notification that the drone has arrived in or near the landing zone. For example, when the drone nears the landing zone at a hold-off distance from the landing zone the processor of the purchaser's device may receive a notification from the drone when communication is established with the drone. In other embodiments, the processor of the purchaser's device may receive the notification from the server of the goods provider…In determination block 609, the processor of the purchaser's device may determine whether the drone arrival notification has been received. When the processor of the purchaser's device determines that the drone arrival notification has not been received (i.e., determination block 609=“No”), the processor of the purchaser's device may continue to wait for the notification of drone arrival in block 607.
transmitting, by the wireless data transmission device, payment information to the unmanned delivery vehicle; and [0030], [0130] In block 645, the server may confirm that the payment was successfully processed and upon confirmation provide a purchase code to the purchaser…In some embodiments, the purchaser may press a “land now” button on a user interface of the app on the smart device to transmit the signal. The signal received by the drone may include a purchase code or token associated with the package order or purchase that the drone processor can authenticate in order to confirm that the purchaser (versus someone else) is present to receive the package
providing, by the wireless data transmission device, an item release location to the unmanned delivery vehicle. [0061], [0086], [0111]  In some embodiments, as illustrated in FIG. 3C, the drone 100 may proceed to a particular point or area in the landing zone 310 based on following the device 220 as the purchasers 221 moves about in the landing zone 310. For example, the device 220 may send a FOLLOW ME instruction or command to the drone in a message exchange 309 with the drone 100… In other embodiments, the drone 100 may follow location information associated with the device 220, or by other methods... In some embodiments, the landing guidance may include “follow me” guidance to a particular spot in the landing zone.
Ganesh does not expressly disclose the following, Holzer, however discloses:
exchanging, by the wireless data transmission device, secret codes with the unmanned delivery vehicle; [0034] The exemplary signal 101 that is sent by the drone to the all of the receiving devices within the vicinity of the drone includes a user specific identification code, also referred to as a verification code. The exemplary signal 101 also includes a further unique one time code that has been encrypted with a public cryptographic key. The further unique code is a one-time code that serves to ensure that each transmitted signal is different, and therefore cannot be copied by entities attempting to sabotage the automated drone delivery system.
verifying, by the wireless data transmission device, the secret codes to authenticate between the unmanned delivery vehicle and the wireless data transmission device; [0045-0047] Through use of the information in the code 405, a mutual authorization between the drone and the receiving device is established prior to delivery of the parcel or package 1. In exemplary embodiments, this mutual authorization procedure between receiving device 400 and the drone 100 prior to delivery takes place in the following sequence. In a first step, the verification code and a further unique one time code which has been encrypted with the public cryptographic first key are transmitted by the drone 100 to all of the receiving devices in the vicinity of the drone 100. However, the one time code included in the signal 101 can only be decrypted by the receiving device 400 that was previously provided with a corresponding private cryptographic second key through the optical code that was read by the optical scanner 408, which took place during an ordering process or soon thereafter. The mutual authorization sequence is continued when the transceiver 407 of the receiving device 400 receives the signal 101 sent by the drone with the verification code and the further unique one time code that has been encrypted with the public cryptographic first key.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ganesh with the ability to perform mutual authorization between the drone and receiving device as taught by Holzer, doing so further allows the drone and receiving device to be verified to prevent packages from being delivered to wrong locations [0007, 0045-0046].

As per claim 19, Ganesh discloses:
wherein the item release location comprises at least one of a physical address, location coordinates, a business name, or any combination thereof. [0078] In block 507, when the drone delivery is ordered, the drone processor may obtain the delivery destination. In some embodiments, the processor of the purchaser's device may be executing a drone delivery application that may be used to designate the delivery address. The processor of the purchaser's device may facilitate the purchaser to interact with the application and designate the delivery destination, such as by entering text. The processor of the purchaser's device may facilitate interacting with a map display, to “drag and drop” the delivery destination or otherwise designate the delivery destination on the map display. The delivery destination may be designated as a street address, GNSS coordinates, or as a landing zone on the map display. In further embodiments, as described in connection with FIG. 5D, the processor of the drone may use additional navigation methods as an alternative or supplement to GNSS navigation.

As per claim 20, Ganesh discloses:
further comprising: obtaining, by the wireless data transmission device from a remote server, the payment information; and [0027], [0112] When the order or purchase is made, the purchaser's computing device (e.g., a smartphone or pad computer) may receive a purchase code or token, such as through browser or app interactions with the vendor server. The purchase code may be a simple number or hash identifying the purchase, an encrypted alpha numeric code value, an optical code (e.g., a QR code), or a combination of numbers, letters, codes, values.
storing, by the wireless data transmission device in a tamper-resistant memory, the payment information. [0112], [0168] The processor of the purchaser's device may store the code for delivery authentication as will be described in greater detail hereinafter… the internal memory 802 may be volatile or non-volatile memory, and may also be secure and/or encrypted memory, or unsecure and/or unencrypted memory, or any combination thereof.

As per claim 21, Ganesh discloses:
wherein the payment information comprises a payment token. [0027], [0030], [0112] When the order or purchase is made, the purchaser's computing device (e.g., a smartphone or pad computer) may receive a purchase code or token, such as through browser or app interactions with the vendor server… The processor of the purchaser's device may receive the code through the connection with the goods provider during the purchase transaction, or may receive the purchase code after the transaction is completed and verified, such as when payment is successfully processed.

As per claim 22, Ganesh discloses:
transmitting, by the wireless data transmission device to the unmanned delivery vehicle, information identifying at least one of the item, an order, an identity of an intended recipient, or any combination thereof. [0030] When the drone hovers above the landing zone, the drone may wait for a signal from the purchaser's smart device and/or a landing pad that may be deployed in the landing zone by the purchaser indicating that landing may begin. Alternatively or in addition, the drone may wait for a signal from a server indicating that a landing sequence may begin. In some embodiments, the purchaser may press a “land now” button on a user interface of the app on the smart device to transmit the signal. The signal received by the drone may include a purchase code or token associated with the package order or purchase that the drone processor can authenticate in order to confirm that the purchaser (versus someone else) is present to receive the package.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh in view of Holzer in view of Kashi, et al. (US Patent Application Publication 20160300187), “Kashi”.
As per claim 23, Ganesh does not expressly the following, Kashi, however discloses:
opening, by the wireless data transmission device, a secured location for entry by the unmanned delivery vehicle, wherein access to the secured location is required to reach the item release location. [0080-0083] Furthermore, in an aspect, device 400 employs a landing platform 410 comprising a first roof and a second roof of a drone drop compartment 410 of the set of compartments, wherein the landing platform is configured to facilitate a landing of a drone (e.g., a drone, an unmanned aerial vehicle, an unmanned aerial system, a flying load bearing helicopter, a flying vehicle, etc.), wherein the first roof is a retractable roof located above the second roof, wherein the first roof retracts to facilitate the drone landing on a perimeter of the second roof based on a drone drop compartment authentication of a signal emitted by the drone, and wherein the second roof comprises a retractable ceiling door capable of retracting to facilitate receipt of a subset of delivery items of the set of delivery items dropped by the drone into an opening within the second roof of the drone drop compartment and capable of closing the retractable ceiling door to securely store the subset of delivery items within the drone drop compartment… In yet another embodiment, drone drop compartment and/or landing platform component 410 comprises a set of detection sensors configured to detect a presence or an absence of the drone, wherein the retractable ceiling door opens or closes based on a detected presence or a detected absence of the drone respectively by a set of detection sensors and receipt of an authorized identification token associated with the drone by the set of detection sensors, and wherein the set of detection sensors are capable of using digital, analog, optical and/or wireless techniques (e.g., using a laser beam or beam of light) to detect the authorized identification token.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ganesh with the ability to use a smart mailbox with a retractable first and second door for the drone to deliver the package, doing allows the package to securely be delivered in a secure drop compartment providing extra security [0080-0082].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupte (US Patent Application Publication 20210142276) discloses [0103] “In an aspect Pod 201 may include a Pod Payment Slot 214 (as shown in FIG. 3A) which can perform certain operations similar to an Automatic Teller Machine (ATM). For example, Pod Payment Slot 214 may be capable to dispense cash when required as a part of a “Cash-On-Delivery” transaction or even for a Pick up. Pod Payment Slot 214 can also dispense cash unrelated to a Delivery or Pick up. Further, Pod Payment Slot 214 can be configured to accept cash and count said cash as some vending machines are enabled to do Pod Payment Slot 214 can also incorporate a card reader which is capable of reading credit, debit and various other types of cards to enable various types of transactions Pod Payment Slot 214 may be operatively coupled with Pod User Interface 210 for input of passwords, codes, amounts and the like.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/               Primary Examiner, Art Unit 3694